Citation Nr: 0010640	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection is currently in effect for traumatic 
arthritis of the left knee, rated 50 percent disabling; the 
postoperative residuals of reconstructive surgery of the 
right knee, rated 20 percent disabling and pes planus, rated 
noncompensable.  The veteran's combined evaluation is 70 
percent.  

2.  The veteran has 2 years of college education and classes 
in drafting and work experience as a mail carrier. 

3.  The service-connected disabilities are not shown to be of 
such severity as to effectively preclude all forms of 
substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. §§ 3.340, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that the veteran's claim is well 
grounded; that is, the claim not inherently implausible and 
the facts relevant to these issues on appeal have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  

The veteran claimed entitlement to a total rating by reason 
of individual unemployability due to service connected 
disabilities in November 1997.  At that time, he indicated 
that he had had 2 years of college education and training as 
a draftsman.  He had work experience as a letter carrier for 
the United States Post Office, and had worked two months as a 
groundsman with a tree service.  He reported that he had 
tried to find work but there were no drafting jobs open.  He 
stated that he had last worked full time in April 1994.  

Service connection is currently in effect for traumatic 
arthritis of the left knee, rated 50 percent disabling; the 
postoperative residuals of right knee surgery, rated 20 
percent disabling; and pes planus, rated noncompensable.  The 
veteran's combined evaluation is 70 percent.  

An examination was conducted by VA in January 1998.  At that 
time, it was noted that he had injured his right knee during 
service and had undergone reconstructive surgery.  He had 
worked as a mail carrier since he got out of service, despite 
pain in the knee while he worked.  In 1994, his right knee 
collapsed and buckled and he had injured his left knee, 
tearing the patellar tendon.  He again injured the knee 
several weeks later, the wound became infected, and he 
required several more operations.  He was no longer able to 
work as a mail carrier, but had been given vocational 
rehabilitation and trained as a draftsman.  He stated that he 
had been unable to obtain employment as a draftsman.  He 
stated that he had trouble getting up out of the chair, 
getting out of a car and going up and down stairs.  He had 
trouble with both knees swelling up and buckling.  He did not 
wear a brace and did not use a cane or crutches.  He stated 
that he did not go anywhere except home and to church.  He 
took the medications Advil and Aleve daily.  

On examination, the veteran walked with a mild antalgic gait 
on the left, with a circumduction of the left leg as he 
walked.  He could heel walk and toe walk, but very poorly.  
He could do a 1/8 squat, but had to stop because of pain in 
the left knee.  The alignment of the lower extremities was 
good.  There was mild crepitation in both knees, but there 
was no increased heat or capsular thickening or effusion in 
the right knee.  There was no increased heat or synovial 
effusion in the left knee, but there was very mild capsular 
thickening in the left knee.  The knees were stable in the AP 
and medial to lateral planes, but there was pain on 
patellofemoral compression testing.  The right knee measured 
3/8th of an inch less in circumference than the left knee.  
The left thigh measured 7/8th of an inch less in 
circumference than the right thigh at equal levels above the 
patella.  Both calves measured equal in circumference.  

Range of motion of the veteran's knees were markedly 
restricted.  Both knees extended to 0 degrees.  There was 90 
degrees of flexion in the right knee and 50 degrees of 
flexion in the left knee.  Flexion in the knees was limited 
because of pain over the front of the knee and pain over the 
front of the thighs, and not necessarily by any constrictive 
soft tissue.  He would not allow the examiner to passively 
flex the knees.  AP and lateral X-rays of the right knee 
showed that there was a cancellus screw in the area of the 
tibial tubercle of the right knee.  There was some scalloping 
of his patella but the right knee really looked quiet good.  
AP and lateral X-rays of the left knee showed that there was 
traumatic arthritis in the left knee.  The patella was ill-
formed.  There was roughening to the inferior surface of the 
patella in the anterior aspect of the tibia.  There was a 
wire loop that is fragmented in the places that extended from 
the tibial tubercle up into the patella tendon itself.  There 
was evidence of a hole in the tibial tubercle area of the 
left knee.  

The diagnoses were restricted motion of both knees, secondary 
to an ACL reconstruction on the right, with mild traumatic 
arthritis and patellar tendon repair times two with 
postoperative wound infection on the left with moderately 
severe traumatic arthritis.  The examiner commented that the 
veteran would not be able to maintain employment in a job 
with standing, stooping, squatting, or climbing, but could do 
a "sit down" job.  He believed that the veteran had 
significant impairment of the left knee due to pain, but only 
mild impairment in the right knee.  

The veteran testified at a formal hearing at the RO in 
November 1999.  At that time, he stated that he was unable to 
maintain his job as a mail carrier because of his knee 
impairment.  He had been trained as a draftsman, but even 
this was difficult for him due to pain in his knees.  He said 
that, while taking classes to learn this profession, he had 
required a special chair.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence reflects that the service-connected disabilities 
do result in significant industrial impairment.  However, 
this fact is refected in the current 70 percent rating.  The 
veteran's two years of college education and training as a 
draftsman render it likely that he could perform sedentary 
employment in that field.  The fact that he might need a 
special type of chair does not preclude him from obtaining 
and maintaining employment.  This is confirmed by the opinion 
of the VA physician, that the veteran is not so industrially 
or functionally impaired as to prevent him from obtaining or 
retaining sedentary employment.  Gary v. Brown, 7 Vet. App. 
229 (1994).  

After reviewing the evidence it is the Board's judgment that 
the veteran's service connected disabilities are not so 
debilitating as to prevent him from obtaining and maintaining 
gainful employment consistent with his education and 
occupational experience.  The preponderance of the evidence 
is against the claim, and therefore the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


